Exhibit 10.5

Confidential Materials omitted and filed separately with the

 

 

Securities and Exchange Commission. Asterisks denote omissions.

 

 

RELEASE AND SETTLEMENT AGREEMENT

THIS RELEASE AND SETTLEMENT AGREEMENT (“Agreement”) is made this    day of April
2006, by and between Sinclair Broadcast Group, Inc. (hereinafter called
“Sinclair”) and Bay Television, Inc. (hereinafter called “Bay”) on the one side,
and The WB Television Network Partners, d/b/a The WB Television Network
(hereinafter called “The WB”) and UPN (hereinafter called “UPN”) on the other
side, (collectively, the “Parties”)

By “Parties” hereunder is also meant and will include all successors, affiliated
companies, related companies, agents, representatives, assigns, officers,
directors, shareholders, employees and attorneys, and each of them of Sinclair,
Bay, The WB, and UPN.  Specifically, and without limitation, on the part of
Sinclair and Bay, “Parties” also means and will include all operating companies
(including but not limited to all operating companies existing and providing
services under LMAs and TBAs) that own or operate television broadcast stations
that are or were affiliated with either The WB or UPN, together with their
successors, affiliated companies, related companies, agents, representatives,
assigns, officers, directors, shareholders, employees and attorneys, and each of
them.

Whereas Sinclair, Bay, and certain affiliated companies, related companies, and
agents and other third parties for the benefit of Sinclair and Bay entered into
agreements for the affiliation of certain television stations with The WB and
UPN (“Affiliation Agreements”); and whereas The WB and UPN will cease to do
business as television networks and will terminate their respective Affiliation
Agreements as of the end of the 2005/2006 television season; and whereas
Sinclair acknowledges that the facts above stated will constitute ground for
termination without liability under the Affiliation Agreements; and whereas The
WB and UPN have agreed, to pay Sinclair $[**], subject to execution of this
Agreement by all parties hereto and subject to Sinclair entering into the letter
agreement with CBS Studios, Inc. (or an affiliate thereof) and Warner Bros.
Entertainment (on behalf of The CW Television Network) of even date, under which
certain television stations will become affiliated with The CW Television
Network; therefore:

In consideration of the promises and covenants contained herein and for other
good and sufficient consideration, the Parties agree as follows:

1.             Concurrently with the execution of this Agreement, (a) CBS
Studios, Inc. (or an affiliate thereof) and Warner Bros. Entertainment (on
behalf of The CW Television Network) and Sinclair will execute an agreement
under which certain television stations will become affiliated with The CW
Television Network and (b) Sinclair and Bay will execute an agreement related to
Bay’s release given hereunder.

2.             Sinclair and Bay hereby release and forever discharge and
covenant not to sue The WB and UPN of and from any and all claims, debts,
liabilities, demands, obligations, costs, expenses, actions and causes of action
of every nature, character and description, which they now own or


--------------------------------------------------------------------------------




hold, or have at any time heretofore owned or held, or may at any time own or
hold, by reason of any matter, cause or thing whatsoever occurred, done, omitted
or suffered to be done prior to the date of this Agreement, including but not
limited to, all claims, debts, liabilities, demands, obligations, costs,
expenses, actions and causes of action of every nature, character and
description relating to, based upon, arising out of, or in connection with (a)
any agreement (including, without limitation, any Affiliation Agreement entered
into by The WB and/or UPN on the one side and Sinclair, Bay, or any related or
affiliated company on the other) previously made between The WB and/or UPN on
the one side and Sinclair and/or Bay on the other and (b) any services
previously performed by one Party for another Party prior to the date of this
Agreement.

3.             The WB and UPN hereby release and forever discharge and covenant
not to sue Sinclair and Bay of and from any and all claims, debts, liabilities,
demands, obligations, costs, expenses, actions and causes of action of every
nature, character and description, which they now own or hold, or has at any
time heretofore owned or held, or may at any time own or hold, by reason of any
matter, cause or thing whatsoever occurred, done, omitted or suffered to be done
prior to the date of this Agreement, including but not limited to, all claims,
debts, liabilities, demands, obligations, costs, expenses, actions and causes of
action of every nature, character and description relating to, based upon,
arising out of, or in connection with (a) any agreement (including, without
limitation, any Affiliation Agreement entered into by The WB and UPN on the one
side and Sinclair, Bay, or any related or affiliated company on the other)
previously made between The WB and UPN on the one side and Sinclair and Bay on
the other and (b) any services previously performed by one Party for another
prior to the date of this Agreement.

4.       In particular, Sinclair and Bay waive any claim that the termination of
the Affiliation Agreements by The WB and UPN as of the end of the 2005/2006
broadcast season. is not permitted under the terms thereof.

5.       Concurrently with the execution of this Agreement, The WB hereby
assigns to Sinclair all rights The WB may have consistent with the terms of this
Release and Settlement Agreement to seek payment from Bay for the payment that
was due on January 16, 2006, pursuant to that certain agreement, relating to the
affiliation of WTTA-TV with The WB, dated May 18, 1998, between Bay and The WB,
which obligation Bay expressly acknowledges and agrees, as between Sinclair and
Bay, continues to be enforceable notwithstanding anything herein to the
contrary.

6        Sinclair and The WB hereby release and forever discharge and covenant
not to sue Bay of and from any and all claims, debts, liabilities, demands,
obligations, costs, expenses, actions and causes of action of every nature,
character and description, which they now own or hold, or has at any time
heretofore owned or held, or may at any time own or hold, by reason of the
obligation set forth in the WTTA Agreement for Bay to make a payment to the WB
on January 16, 2007, which payment Sinclair and Bay expressly acknowledge and
agree will not be due.

7.             Notwithstanding anything herein to the contrary, this release and
settlement agreement covers only such actions, services, and agreements among
the parties that relate to the affiliation of Sinclair and/or Bay owned,

2


--------------------------------------------------------------------------------




operated, or controlled television stations with The WB and/or UPN and does not
cover actions, services, or agreements outside that context.

8.             The WB and UPN on the one side and Sinclair and Bay on the other
warrant and represent that the entities set forth in Appendix A to this
Agreement, which is hereby incorporated by reference, are all the entities on
their respective sides that have entered into agreements or may otherwise have
claims against the other, that there are no related parties whose agreements or
claims are not covered by this Agreement.

9.             The Parties hereby waive and relinquish the rights and benefits
afforded by Section 1542 of the Civil Code of the State of California which
reads as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor”

10.           The Parties understand that the facts upon which the foregoing
release is given may hereafter turn out to be other than or different from the
facts in that connection now known or believed by them to be true, and they
hereby accept and assume the risk of the facts turning out to be different and
agree that the foregoing shall be in all respects effective and not subject to
termination or rescission by virtue of any such difference in facts.

11.           The Parties represent and warrant that they have not heretofore
assigned or transferred, or purported to assign or transfer, to any person, firm
or corporation, any claim, debt, liability, demand, obligation, cost, expense,
action or cause of action released and discharged hereunder.

12.           The Parties acknowledge and agree (a) that no representation or
promise not expressly contained in this Agreement have been made to the other
Party or by any of its agents, employees, representatives or attorneys; (b) that
the Parties are not entering into this Agreement on the basis of any such
promise or representation, express or implied; and (c) that the Parties have
been represented by counsel of their own choice in this matter,

3


--------------------------------------------------------------------------------




including the negotiations which preceded the execution of this Agreement.

13.           This Agreement shall be binding upon each of the parties hereto
and their respective heirs, representatives, successors and assigns.

SINCLAIR BROADCAST GROUP, INC.

 

THE WB TELEVISION NETWORK

 

 

 

 

 

 

 

By:

 

/s/ David B. Amy

 

By:

 

/s/ John D. Maatta

 

 

 

 

 

 

 

Dated:

 

5/2/06

 

Dated:

 

May 1, 2006

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BAY TELEVISION INC.

 

UPN

 

 

 

 

 

 

 

By:

 

/s/ Bob Simmons

 

By:

 

/s/ Jonathan N. Anschell

 

 

 

 

 

 

 

Dated:

 

5/2/2006

 

Dated:

 

May 2, 2006

 

4


--------------------------------------------------------------------------------


 

APPENDIX A

Related and Affiliated Parties

Sinclair Communications, Inc.

Birmingham (WABM-TV) Licensee, Inc.

Chesapeake Television, Inc.

Glencairn

KLGT, Inc.

KOCB, Inc.

New York Television, Inc.

Raleigh (WRDC-TV) Licensee, Inc.

Sinclair Media I, Inc.

Sinclair Media II, Inc

Sinclair Media III, Inc.

Sinclair Properties LLC

WCGV Licensee, LLC

WCGV, Inc.

WLFL, Inc.

WMMP Licensee, L.P.

WPTT, Inc.

WTTO, Inc.

WTVZ, Inc.

WUPN Licensee, LLC

WUXP LLC


--------------------------------------------------------------------------------